STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re TANNER, Minors.                                              August 13, 2015

                                                                   No. 325957
                                                                   Kent Circuit Court
                                                                   Family Division
                                                                   LC Nos. 12-052946-NA
                                                                            14-050399-NA


Before: TALBOT, C.J., and K. F. KELLY and SERVITTO, JJ.

PER CURIAM.

       Respondent father appeals as of right the trial court order terminating his parental rights
to the minor children under MCL 712A.19b(3)(c)(i) (conditions that led to the adjudication
continue to exist), (g) (failure to provide proper care and custody), and (j) (children will be
harmed if returned to parent). We affirm.

       Respondent argues that the trial court erred in finding statutory grounds for termination.
To terminate parental rights, a trial court must find the existence of a statutory ground for
termination in MCL 712A.19b has been met by clear and convincing evidence. In re McIntyre,
192 Mich. App. 47, 50; 480 NW2d 293 (1991). A trial court’s factual findings in terminating
parental rights are reviewed for clear error. MCR 3.977(K); In re Trejo Minors, 462 Mich. 341,
356-357; 612 NW2d 407 (2000).

       In regard to MCL 712A.19b(3)(g), there was evidence that at the time of the termination
hearing respondent continued to struggle with substance abuse and domestic violence, and that
respondent was facing eviction. Additionally, there was evidence that an issue regarding
respondent’s parenting remained because respondent failed to consistently attend parenting times
when the oldest child was placed with respondent’s mother. A trial court may rely on a
respondent’s history of failing to provide care and custody in finding that there was no
reasonable expectation that the respondent would be able to provide proper care and custody
within a reasonable time. In re Archer, 277 Mich. App. 71, 75-76; 744 NW2d 1 (2007). The trial
court did not clearly err in finding a statutory ground for termination under MCL
712A.19b(3)(g). MCR 3.977(K); Trejo Minors, 462 Mich. at 356-357 (review is for clear error).
Because only one statutory ground for termination must be established, we do not address the
remaining statutory grounds. Trejo Minors, 462 Mich. at 360. Further, while not raised by
respondent, we conclude that the trial court did not clearly err in finding that termination of



                                               -1-
respondent’s parental rights was in the minor children’s best interests. MCR 3.977(K); Trejo
Minors, 462 Mich. at 356-357.

        Respondent also raises an ineffective assistance of counsel claim. However, respondent
effectively abandons this claim because he does not provide any legal authority for his argument
that his trial counsel’s performance fell below an objective standard of reasonableness.
Houghton v Keller, 256 Mich. App. 336, 339-340; 662 NW2d 854 (2003). Respondent simply
conclusively states that an attorney who fails to object to a termination based on a petition filed
prior to the parent becoming a respondent is “clearly ineffective.” Respondent also fails to
provide an explanation or evidence of how he was prejudiced by his counsel’s performance.
Respondent thus does not demonstrate ineffective assistance of counsel. In re CR, 250 Mich
App 185, 198; 646 NW2d 506 (2002), overruled on other grounds by In re Sanders, 495 Mich.
394, 401; 852 NW2d 524 (2014) (holding that to prevail on a claim of ineffective assistance of
counsel, a respondent must show that his trial counsel’s performance fell below an objective
standard of reasonableness and that counsel’s representation so prejudiced the respondent that it
denied him a fair trial).

       Affirmed.



                                                            /s/ Michael J. Talbot
                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Deborah A. Servitto




                                                -2-